                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
LISA BOBBIT,                                                     DOC #: _________________
                                                                 DATE FILED: 1/15/2020
                              Plaintiff,

               -against-                                                  16 Civ. 2042 (AT)
                                                                          18 Civ. 2465 (AT)
CORRECTIONAL OFFICER MONICA MARZAN, et
al.,                                                                           ORDER

                              Defendants.
LISA BOBBIT,

                              Plaintiff,

               -against-

CORRECTIONAL SERGEANT DEAN RABIDEAU, et
al.,

                     Defendants.
ANALISA TORRES, DISTRICT JUDGE:

        On January 10, 2020, Plaintiff moved to strike declarations submitted by Defendants in
connection with their motion for summary judgment. ECF No. 228. On January 15, 2020,
Defendants filed a letter in opposition. ECF No. 229. Having reviewed the parties’ submissions,
Plaintiff’s motion is DENIED.

         The argument that a party failed to cite evidence in support of its assertions in
contravention of Local Rule 56.1 is properly raised in a party’s opposition to summary judgment.
“Rule 56(c) [of the Federal Rules of Civil Procedure] and its local counterpart, S.D.N.Y. Civ. R.
56.1, require parties supporting or opposing summary judgment motions to cite to particular
materials in the record, and a court may confine its review to those materials. But Rule 56(c)(3)
makes clear that while the court need consider only the cited materials, it may consider other
materials in the record.” Chevron Corp. v. Donziger, No. 11 Civ. 0691, 2013 WL 1975439, at *2
(S.D.N.Y. May 14, 2013) (internal quotation marks, alterations, and citation omitted); see Fed.
R. Civ. P. 56(c)(3) (“The court need consider only the cited materials, but it may consider other
materials in the record.”); Holtz v. Rockefeller & Co., 258 F.3d 62, 73 (2d Cir. 2001) (“[A] court
is not required to consider what the parties fail to point out in their Local Rule 56.1 statements,
[but] it may in its discretion opt to conduct an assiduous review of the record . . . .” (internal
quotation marks and citation omitted)). Raising a party’s failure to comply with Rule 56.1 in
opposition to a motion for summary judgment, rather than in a separate motion to strike, allows
the Court to make a fully informed decision whether to exercise its discretion to consider
evidence beyond what was cited in the Rule 56.1 statement.
      The Clerk of Court is directed to terminate the motion at ECF No. 228.

      SO ORDERED.

Dated: January 15, 2020
       New York, New York




                                              2
